          Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 1 of 16



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


     ALLIANCE FOR THE WILD
     ROCKIES,                                        CV 20-22-GF-KLD

                        Plaintiff,
                                                      ORDER
          vs.

     BRENDA BURMAN, Commissioner,
     U.S. Bureau of Reclamation; DAVID
     BERNHARDT, Secretary, U.S.
     Department of Interior,

                        Defendants.

        Plaintiff Alliance for the Wild Rockies, Inc. (“Alliance”), brings this action

under the Endangered Species Act (“ESA”) challenging the Bureau of

Reclamation’s (“Reclamation”) alleged ongoing, unpermitted take of bull trout

through its operation of the Milk River Irrigation Project located east of Glacier

National Park. Reclamation has moved to dismiss Alliance’s complaint under Fed.

R. Civ. P. 12(b)(1), arguing Alliance’s claim is moot. (Doc. 7.) In the alternative,

Reclamation requests a stay of proceedings. For the following reasons,

Reclamation’s motion is DENIED.

I.      Background

        Alliance filed this action on March 25, 2020 challenging Reclamation’s
                                            1
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 2 of 16



unpermitted incidental take of bull trout in violation of under Section 9 of the ESA.

(Doc. 1.) Alliance alleges Reclamation’s water control and delivery structures in

the St. Mary River drainage, as part of the Milk River Irrigation Project, are

negatively affecting the native fish population resulting in the mortality of bull

trout, a threatened species. (Doc. 1 at ¶¶ 11-23.)

      The Milk River Irrigation Project was authorized in 1903 to provide for

irrigation in the lower portion of the Milk River basin in northcentral Montana.

(Doc. 8 at 10.) Reclamation operates and maintains the project which consists of

multiple water diversion structures including the Lake Sherburne Dam and

Reservoir, the Swiftcurrent Creek Dike, the St. Mary Diversion Dam and

Headworks, the St. Mary Canal, and appurtenant structures. (Doc. 8 at 11; Doc. 8-1

at 7-20.) These facilities are all located within the St. Mary Unit of the Milk River

Irrigation Project and are the facilities at issue in this matter. (Doc. 8-1 at 16.)

      The water diverted through these structures originates in Glacier National

Park. The headwaters of the St. Mary River originate at Gunsight Lake and flow

northeast before entering St. Mary Lake. Upon leaving the lake, St. Mary River

flows onto the Blackfeet Reservation and then enters Lower St. Mary Lake. The

river then meanders through the Canadian border to St. Mary Reservoir. (Doc. 1 at

¶¶ 11-13.)

                                            2
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 3 of 16



      The St. Mary Diversion Dam is located downstream from Lower St. Mary

Lake and diverts water from the St. Mary River into the unscreened St. Mary

Canal, through which it is carried to the Milk River and is then used for

agriculture, drinking water, recreation, and wildlife habitat in the Milk River Basin.

(Doc. 8 at 11.) Additionally, Swiftcurrent Creek has been diverted into Lower St.

Mary Lake causing water released from the Lake Sherburne Reservoir to also be

diverted into St. Mary Canal. (Doc. 1 at ¶ 18.) Each year during the fall and winter

seasons the Sherburne Dam is closed to allow the reservoir to refill. While the dam

is closed, Swiftcurrent Creek is left dry from the dam to the Boulder Creek

confluence. (Doc. 1 at ¶¶ 19-20.)

      The United States Fish and Wildlife Service (“USFWS”) listed bull trout

(Salvelinus confluentus) within the coterminous United States as a threatened

species in 1999. 64 Fed. Reg. 58,910. Bull trout living in the St. Mary drainage

have been affected by Reclamation’s operations in the St. Mary Unit. (Doc. 8 at

11.) For example, bull trout entrained in Swiftcurrent Creek face mortality due to

the annual dewatering of the creek to allow the reservoir to refill. (Doc. 8 at 12;

Doc. 1 at ¶ 21.)

      The parties do not dispute that Reclamation’s operations are subject to the

requirements of the ESA. It is also undisputed that taking bull trout is a violation of

                                           3
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 4 of 16



the ESA, and Reclamation does not have an incidental take permit or statement

from the USFWS which would exempt it from violating the ESA. 16 U.S.C. §

1539(a)(1)(B). However, Reclamation contends that it is currently engaged in

formal consultation with the USFWS regarding bull trout in the St. Mary Unit.

(Doc. 8 at 14.) Reclamation predicts consultation will culminate in the USFWS’

completion of a Biological Opinion (“BiOp”), which could result in the issuance of

an incidental take permit for the St. Mary Unit by September 6, 2020. (Doc. 8 at

14.)

II.    Legal Standard

       Reclamation moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(1). A

motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter

jurisdiction over the action. As the party asserting jurisdiction, the plaintiff bears

the burden of proving its existence. Kingman Reef Atoll Investments, L.L.C. v.

United States, 541 F.3d 1189, 1197 (9th Cir. 2008.) The court will presume

jurisdiction is lacking until the plaintiff proves otherwise. Stock West, Inc. v.

Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989).

       In considering a 12(b)(1) motion challenging the facts supporting subject-

matter jurisdiction, a court may consider extra-pleading materials submitted by the

parties. Assoc. of American Medical Colleges v. United States, 217 F.3d 770, 778-

                                           4
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 5 of 16



79 (9th Cir. 2000); see also McCarthy v. United States, 850 F.2d 558, 560 (9th Cir.

1988) (“Moreover, when considering a motion to dismiss pursuant to Rule 12(b)(1)

the district court is not restricted to the face of the pleadings, but may review any

evidence, such as affidavits and testimony, to resolve factual disputes concerning

the existence of jurisdiction.”). The court may weigh the evidence without

converting the motion into one for summary judgment. White v. Lee, 227 F.3d

1214, 1242 (9th Cir. 2000). A federal court is one of limited jurisdiction; it must

dismiss a case upon concluding it lacks jurisdiction. High Country Resources v.

F.E.R.C., 255 F.3d 741, 747 (9th Cir. 2001).

III.   Discussion

       A. The ESA

       Congress enacted the ESA to “provide a program for the conservation of . . .

endangered species and threatened species,” and to “provide a means whereby the

ecosystems upon which endangered species and threatened species may be

conserved[.]” 16 U.S.C. § 1531(a)(3). The ESA implements its goal of recovering

threatened and endangered species to the point where protective measures are no

longer needed through Sections 7 and 9 of the Act. See Babbit v. Sweet Home

Chapter of Cmtys. For a Great Or., 515 U.S. 687, 699 (1995) (Congress passed the

ESA “to halt and reverse the trend toward species extinction, whatever the cost.”).

                                           5
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 6 of 16



      Section 9 of the ESA prohibits any person from “taking” an endangered

species. 16 U.S.C. § 1538(a)(1)(B). The ESA defines “take” to include “harass,

harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to

engage in any such conduct.” 16 U.S.C. § 1532(19). The USFWS has extended the

ESA’s “take” prohibition to certain threatened species, including bull trout. 50

C.F.R. § 17.31(a). The USFWS, however, may find the taking of a species to be

“incidental to, and not the purpose of, the carrying out of an otherwise lawful

activity.” 16 U.S.C. § 1539(a)(1)(B). In such a situation, the USFWS may exempt

the “incidental take” from Section 9’s take prohibition. The incidental take

exemption is typically authorized through an incidental take permit during the

Section 7 consultation process. 16 U.S.C. § 1536(b)(4).

      Section 7 of the ESA requires federal agencies to ensure that their actions

are “not likely to jeopardize the continued existence of any endangered species or

threatened species or result in the destruction or adverse modification” of a

species’ critical habitat. 16 U.S.C. § 1536(a)(2). If an agency’s action may affect a

listed species or critical habitat, the agency must engage in consultation with the

consulting agency, the USFWS in this case. 16 U.S.C. § 1536(b). Consultation

begins with the preparation of a biological assessment and culminates in the

USFWS’ issuance of a BiOp assessing whether the action will likely jeopardize the

                                           6
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 7 of 16



listed species or result in destruction or adverse modification of its critical habitat.

50 C.F.R. § 402.14(g) – (h).

      If the USFWS concludes that the agency action will involve “the taking of

an endangered or a threatened species incidental to the agency action [,]” it must

provide an Incidental Take Statement (“ITS”). 16 U.S.C. § 1536(b)(4) (emphasis

added). The ITS specifies the impact of the incidental taking on the species,

specifies reasonable and prudent measures necessary or appropriate to minimize

the impact, and sets forth the terms and conditions the federal agency must comply

with. 16 U.S.C. § 1536(b)(4)(C). “As long as any takings comply with the terms

and conditions of the [ITS], the action agency is exempt from penalties for such

takings.” Oregon Natural Resources Council v. Allen, 476 F.3d 1031, 1034 (9th

Cir. 2007).

      B. Motion to Dismiss

      Reclamation moves to dismiss Alliance’s complaint based on mootness.

Reclamation and the USFWS are currently engaged in formal consultation

regarding bull trout in the St. Mary Unit. The consultation is expected to result in

the issuance of a BiOp and ITS by September 6, 2020. (Doc. 8 at 15.) Because an

ITS would exempt Reclamation from the ESA’s take prohibition, Reclamation

argues that Alliance’s Section 9 claim will be moot once USFWS issues an ITS.

                                            7
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 8 of 16



Reclamation further asserts that the relief Alliance seeks will no longer be relevant

once the USFWS issues an ITS, and declaratory relief alone is insufficient to

provide the Court with jurisdiction in the absence of a ripe controversy.

      Even if the Court finds Alliance’s claim is not yet moot, Reclamation argues

the Court should dismiss Alliance’s complaint because it is prudentially moot.

(Doc. 8 at 17.) Prudential mootness “permits a court to dismiss [a case] not

technically moot if circumstances have changed since the beginning of litigation

that forestall any occasion for a meaningful relief[.]” Deutsche Bank Nat. Trust Co.

v. F.D.I.C., 744 F.3d 1124, 1135 (9th Cir. 2014). The doctrine of prudential

mootness allows a court to exercise its discretion to withhold its power to provide

relief “[w]here it is so unlikely that the court’s grant of remedy will actually relieve

the injury[.]” California Trout, Inc. v. United States Bureau of Reclamation, 115 F.

Supp. 3d 1102, 1116 (C.D. Cal. 2015) (quoting Nasoordeen v. F.D.I.C., 2010 WL

1135888, * 6 (C.D. Cal. Mar. 17, 2010)).

      Reclamation argues that because it is in the process of completing formal

consultation with the USFWS and obtaining a BiOp and ITS, the Court should

allow it to complete its efforts before adjudicating this case on the merits.

Reclamation additionally argues that it is working with the USFWS to develop and

evaluate interim measures to minimize any harm to bull trout. Therefore,

                                           8
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 9 of 16



Reclamation contends that a finding of prudential mootness would conserve

judicial resources and address Alliance’s relief sought.

      Also relevant to the harm analysis is the current structural failure on the St.

Mary Canal that has rendered it temporarily inoperable. (Doc. 8 at 14.) On May 17,

2020, a drop structure on the canal failed requiring the canal to be dewatered for

repairs. Reclamation has therefore ceased water diversion through St. Mary Dam

into the canal and will not resume diversion until repairs have been completed.

Repairs are currently predicted to be completed by August 31, 2020. (Doc. 11 at

3.) Due to the canal’s temporary closure, Reclamation argues it is possible the

USFWS will issue a BiOp and ITS before any bull trout could be harmed by

recommencing operation of the St. Mary Canal this season.

      Mootness is a jurisdictional issue requiring the Court to determine whether a

case or controversy exists under Article III of the Constitution. Maldonado v.

Lynch, 786 F.3d 1155, 1160 (9th Cir. 2015). A case must present a live controversy

to resist dismissal for mootness. Maldonado, 786 F.3d at 1160. “The party

asserting mootness bears the burden of establishing that there is no effective relief

that the court can provide.” Forest Guardians v. Johanns, 450 F.3d 455, 461 (9th

Cir. 2006). The burden to establish mootness is heavy. “[A] case is not moot where

any effective relief may be granted.” Forest Guardians, 450 F.3d at 461 (emphasis

                                          9
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 10 of 16



in original).

       Reclamation has not established that Alliance is without any effective relief.

First, although Reclamation and the USFWS are apparently working together to

produce a BiOp and ITS by early September, culmination of those efforts by the

proposed deadline is uncertain. See Doc. 8-5 ¶¶ 2-4 (“I anticipate that the

biological opinion, and any incidental take statement, will be completed by

September 6, 2020.”) (emphasis added). Additionally, the ESA permits the

USFWS and Reclamation to mutually agree to extend the consultation time period.

50 C.F.R. § 402.14(e). The USFWS’ estimated date of completion is too

speculative to conclude this case will be moot come September 6, 2020.

       Reclamation also presumes the USFWS will issue an ITS along with its

BiOp. Pursuant to the ESA, however, the USFWS will only issue an ITS with the

BiOp if it “concludes that an action . . . and the resultant incidental take of listed

species will not violate section 7(a)(2)[.]” 50 C.F.R. § 402.14(i)(1); see also Doc.

8-5 ¶¶ 2-4 (“I anticipate that the biological opinion, and any accompanying

incidental take statement, will be completed by September 6, 2020.”) (emphasis

added). Reclamation asks this Court to speculate as to both the timeframe and

outcome of the USFWS’ obligations under the ESA in order to find this action

moot. The Court declines to do so.

                                           10
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 11 of 16



      Finally, Alliance has not only shown past take of bull trout, but also the

likelihood of future imminent harm. Bull trout in the St. Mary Unit are fatally

affected by the Milk River Irrigation Project in a variety of ways, including

entrainment into St. Mary Canal. (Doc. 9-1 at 8-9.) Reclamation data shows that

entrainment occurs from March through September, with the highest rates of

entrainment occurring in April and May. (Doc. 9-1 at 17.) Therefore, even if the

USFWS issues a BiOp and ITS by September 6, 2020, take of bull trout in

violation of Section 9 will likely occur before that date. This is true even if the

canal is not repaired until late August since entrainment of bull trout occurs

through September. (Doc. 9-1 at 17.) Because declaratory and/or injunctive relief

may be appropriate and would provide Alliance effective relief by prohibiting

Reclamation from violating the ESA, Alliance’s Section 9 claim is not moot. See

Northwest Envtl. Defense Ctr. v. Gordon, 849 F.2d 1241, 1245 (9th Cir. 1988)

(action challenging agency’s failure to ensure viability of salmon fisheries was not

moot at the end of salmon season where a declaratory judgment would resolve “a

dispute which has present and future consequences.”). See also, Greenpeace

Found. v. Mineta, 122 F. Supp. 2d 1123, 1129 (D. Haw. 2000) (Section 9 claim

was not moot merely because agency temporarily ceased harmful conduct because

agency did not show “that the harm underlying Plaintiff’s Section 9 . . . claim[] has

                                           11
        Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 12 of 16



been eradicated, never to return.”).

       Reclamation’s alternative argument that Alliance’s claim is prudentially

moot is also unavailing. As pointed out by Alliance, the Ninth Circuit has yet to

adopt prudential mootness “per se.” Maldonado, 786 F.3d at 1161 n.5 (“we have

applied prudential mootness only in the bankruptcy context, when there are no

assets left to distribute.”). Additionally, the circumstances of this case do not

foreclose Alliance’s ability to obtain meaningful relief. See Deutsche Bank Nat.

Trust Co., 744 F.3d at 1135 (prudential mootness allows a court to dismiss a case

not yet moot if there is no “occasion for meaningful relief”). If Alliance prevails on

its Section 9 claim it may obtain the relief it seeks: a declaration that Reclamation

is violating the ESA and an injunction requiring Reclamation to abate its take of

bull trout.

       Reclamation argues that because it is in the process of completing formal

consultation with the USFWS and obtaining a BiOp and ITS, it will soon provide

relief to Alliance on its own volition. However, as previously discussed, the Court

would have to engage in conjecture to presume the consultation will eliminate

Alliance’s ability to receive any meaningful relief. Reclamation’s actions continue

to threaten bull trout and it is indeterminate when Alliance’s alleged harm will be

remedied. The Court declines to find Alliance’s claim to be prudentially moot

                                          12
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 13 of 16



under these circumstances. See California Trout, Inc., 115 F. Supp. 3d at 1116

(prudential mootness inappropriate where Reclamation had not yet finalized or

implemented remedies plaintiff sought) and Yurok Tribe v. United States Bureau of

Reclamation, 231 F. Supp. 3d 450, 465 (N.D. Cal. 2017) (claims not prudentially

moot although agencies were engaged in informal consultation because plaintiffs

sought injunction to cease harmful activity until formal consultation was

completed); see also Alliance for the Wild Rockies v. Marten, 200 F. Supp. 3d

1129, 1130-31 (D. Mont. 2016) (declining to find ESA claims moot merely

because they may become moot as litigation proceeds).

      C. Reclamation’s Alternative Request to Stay the Litigation

      Reclamation requests the Court stay the proceedings in this case in the

alternative of dismissal based on mootness or prudential mootness. (Doc. 20 at 8.)

Reclamation argues a stay will conserve judicial resources and will not result in

harm to bull trout since the St. Mary Canal is currently non-operational.

Reclamation additionally asserts that a stay is appropriate since its consultation

with the USFWS is expected to culminate in a BiOp and ITS by early September.

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the cause on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

                                          13
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 14 of 16



254 (1936). In determining whether a stay is warranted, courts should balance the

risk of hardship to the parties and evaluate the likelihood that a stay will serve the

interests of judicial economy. Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th

Cir. 2005). If “there is even a fair possibility that the stay will work damage to

someone else, the party seeking the stay must make out a clear case of hardship or

inequity.” Lockyer, 389 F.3d at 1112 (internal quotations omitted).

      Contrary to Reclamation’s assertions, granting a stay in this matter would

harm Alliance by allowing Reclamation to continue engaging in unlawful behavior

with no concrete end date or abatement measures in place. See Consv. Council for

Hawaii v. Nat’l Marine Fisheries Serv., 97 F. Supp. 3d 1210, 1232 (D. Haw. 2015)

(declining to stay a case where consultation was set to conclude in the near future

because “[s]uch an action would be advantageous to Defendants while treating

[Plaintiffs] as if they had never brought an ESA challenge at all.”). As previously

discussed, a risk of future harm to bull trout remains until the remedies Alliance

seeks are implemented. Although USFWS is predicted to issue a BiOp by

September 6, 2020, it is uncertain whether an extension will occur or whether an

ITS will be issued with the BiOp.

      Additionally, it is possible that St. Mary Canal will be operational before the

BiOp and/or ITS are issued, and Reclamation has no plan to suspend its operations

                                          14
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 15 of 16



in the St. Mary Unit. Instead, Reclamation has explained that providing water to

users in the Milk River basin is “critical”. (Doc. 8 at 11.) Therefore, there is a

possibility that bull trout and Alliance’s interests will be harmed by Reclamation’s

operations if a stay is implemented. See Tennessee Valley Auth. v. Hill, 437 U.S.

153, 188 (1978) (“Congress has spoken in the plainest of words, making it

abundantly clear that the balance has been struck in favor of affording endangered

species the highest of priorities[.]”); see also, Alliance for the Wild Rockies, 200 F.

Supp. 3d at 1130 (“Judicial resources will not be wasted to resolve this issue when

the Federal Defendants only have delayed temporarily action to implement [the

conduct at issue].”).

      Finally, Reclamation’s argument that it will suffer hardship by having to

litigate this case before a BiOp is completed is unpersuasive. Reclamation’s

claimed hardship is based on its need to “shift resources” away from participating

in consultation so that it can effectively litigate this action. (Doc. 8 at 24.) The

Ninth Circuit has previously found the requirements of litigation are insufficient to

establish hardship. See Lockyer, 398 F.3d at 1112 (“[B]eing required to defend a

suit, without more, does not constitute a clear case of hardship or inequity.”)

(internal quotation omitted). See also, California Trout, Inc., 115 F. Supp. 3d at

1117 (“diverting staff attention from other activities does not sufficiently satisfy

                                           15
       Case 4:20-cv-00022-KLD Document 12 Filed 08/10/20 Page 16 of 16



the requirement of hardship or inequity.”). The Court therefore denies

Reclamation’s alternative request for a stay.

IV.   Conclusion

      Having considered Reclamation’s motion, the Court determines that neither

dismissal nor a stay of this matter is warranted.

      Accordingly, IT IS ORDERED that Defendant’s Motion to Dismiss or Stay

(Doc. 7) is DENIED.

      IT IS ORDERED.

      DATED this 10th day August, 2020.


                                                ______________________________
                                                Kathleen L. DeSoto
                                                United States Magistrate Judge




                                          16
